Citation Nr: 1739202	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than December 31, 2013 for the grant of service connection for bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran had active service from February 1952 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In this decision, the RO granted service connection for bilateral hearing loss, and evaluated it as 10 percent disabling, effective December 31, 2013.  The RO also granted service connection for tinnitus and evaluated it as noncompensably disabling, effective December 31, 2013.  In the October 2015 notice of disagreement (NOD), the Veteran sought an earlier effective date for the grant of service connection for these disorders.  The Veteran perfected a timely appeal of this decision in March 2016.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a March 2017 statement, and in the March 2017 Application for Disability Compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for an effective date prior to December 31, 2013, for the grant of service connection for bilateral hearing loss and tinnitus.  

In his October 2015 NOD, and in a statement dated in May 2016 (which is date-stamped as received in June 2016), the Veteran asserted that he first began seeking treatment for his hearing problems at the Loma Linda VAMC in 2006.  In the March 2016 Statement of the Case (SOC), the Decision Review Officer (DRO) denied the claim for an earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus, and it was noted that the evidence of record reviewed, and taken into consideration, in reaching this decision included VA treatment records issued from Loma Linda VAMC, and dated from June 2006 to February 2016.  Unfortunately, a review of the available VA treatment records reflects that the earliest treatment records associated with the claims file are dated in August 2007.  Moreover, a number of the VA treatment records refer to an audiometric evaluation that the Veteran underwent at the Loma Linda VAMC sometime in June or July 2006.  

Arguably, treatment records involving hearing loss may be relevant when the issue involves hearing loss.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Therefore, a remand is necessary to accord the AOJ an opportunity to obtain these documents and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Retrieve any and all treatment records pertaining to the Veteran's hearing loss and tinnitus that were referenced by the DRO in the March 2016 SOC, and which have not already been associated with the claims file.  Specifically, request relevant records pertaining to treatment the Veteran has received for his hearing loss, generated at the Loma Linda VA Medical Center (VAMC), and dated from 2006 to August 2007.  The Veteran reported that he underwent an audiological evaluation at this VAMC in 2006, and the VA treatment records refer to an audiological evaluation conducted in July 2006, so ensure that the report of an audiological evaluation conducted in 2006 at the Loma Linda VAMC is obtained and associated with the claims file.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder. 

2.  After conducting any additional development deemed necessary, readjudicate the issue of entitlement to an effective date earlier than December 3, 2013 for the grant of service connection for bilateral hearing loss and tinnitus.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 


	(CONTINUED ON NEXT PAGE)




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





